Citation Nr: 0012271	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-35 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a 
facial tic and speech impediment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
December 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 1996, the veteran was notified that a transcript of 
his December 1995 personal hearing could not be produced 
because of damage to the audiotape.  The veteran was offered 
a new hearing to introduce evidence but in July 1996 he 
declined a new hearing.  

The RO denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for facial tic and speech impediment in September 1996 
and the veteran filed a notice of disagreement (NOD) in 
November 1996.  Following a statement of the case (SOC) in 
December 1996, the April 1997 "statement [] in lieu of VA 
Form 646" from the veteran's service representative was 
accepted as a substantive appeal. 

In an August 1997 Board decision service connection was 
denied for a headache disorder, claimed as a residual of 
multiple head injuries, and for post-traumatic stress 
disorder (PTSD).  The issue of entitlement to compensation 
under 38 U.S.C. § 1151 for facial tic and speech impediment 
(claimed as a residual of medication prescribed by VA) was 
remanded for further development.  It also appears that the 
veteran is claiming of entitlement to compensation under 38 
U.S.C. § 1151 for impotence (claimed as a residual of 
medication prescribed by VA).  However, this claim had not 
yet been adjudicated and, accordingly, is referred to the RO 
for initial consideration.  



FINDINGS OF FACTS

1.  The veteran has a facial tic and a speech impediment, and 
he has taken psychotropic medication prescribed by VA.  

2.  The preponderance of the evidence is against a finding 
that psychotropic medication prescribed by VA is implicated 
in the onset or permanent increase in severity of the 
veteran's facial tic and a speech impediment.  

CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for a facial tic and 
speech impediment is not warranted.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

With respect to the veteran's service medical records (SMRs), 
on examination for separation in August 1967 a history of the 
veteran having stuttered or stammered was noted in a medical 
history questionnaire.  It was additionally noted that he had 
stammered as a child and still stammered a little when he was 
excited.  The SMRs are otherwise negative for facial tics or 
a speech impediment.  

The veteran underwent VA hospitalization in February and 
March 1994 and the discharge diagnoses were PTSD with 
psychotic features and alcoholism.  

Reports in March and April 1994 from VA medical personnel 
reflect that the veteran was treated for PTSD since 1992.  
The April 1994 report includes diagnoses of PTSD and 
polysubstance abuse and reflects that the veteran was advised 
to remain on psychotropic medication.  

VA outpatient treatment (VAOPT) records since 1993 reflect 
that in February 1994 the veteran swatted at objects the 
examiner could not see during the interview.  He admitted 
seeing things and attempting to swat them away.  There was a 
long history of alcohol abuse.  He had been referred in 1991 
for treatment for alcohol dependency, PTSD, and anger 
management.  He had a right-sided facial tic and constantly 
stroked the right side of his head.  The diagnoses included 
depression with hallucinations, probable psychotic episode.  
In June 1994 he complained of twitching around his right eye 
which had started one week earlier.  He stated that he had 
had a "seizure - zinging through my body."  After the 
reported "seizure" he had acted distant and had been 
nonresponsive.  He identified the above experiences as 
anxiety symptoms and anxiety attacks, such as he had had 
before, as early as 1975 "when taking no meds."  In October 
1994 the veteran had a right-sided facial twitch during an 
interview, which he correlated with the initiation of "psych 
med."  The assessment was that his "facial twitch may be 
[secondary] to perphenazine."  Adjustment of his medication 
was to be considered.  

A November 1994 VAOPT record reflects that the veteran had 
headaches so severe that a tic of his right cheek had 
developed.  In December 1994 his stuttering and twitching 
near his right eye continued to be very noticeable.  He 
reported sporadic use of his medication.  The consistency of 
his tic and stutter were variable and seemed to decrease when 
he was distracted or involved in-group discussion.  In March 
1995 his speech was pressured and his stuttering was 
worsening.  In November 1995 it was reported that his facial 
twitch and stuttering had begun about one year ago and it was 
reported that this "has been attributed to TD [tardive 
dyskinesia] from antipsychotics."  

On VA neurological examination in August 1996 the veteran 
reported that he had begun having problems with stuttering 
and facial movements in 1992 but the examiner noted that 
there was no mention of these symptoms in the veteran's chart 
until 1994 at which time he had taken perphenazine.  His 
stuttering and facial tics had progressed and were now 
present all the time and were exacerbated by stress.  On 
examination he had pronounced intermittent facial twitching 
involving primarily the mouth but also blinking of the eye 
and twitching of most of the entire right side of his face.  
This was intermittent and without specific triggers.  There 
were no pursing movements of his mouth or tongue movements, 
or other movements, more typical of tardive dyskinesia.  He 
had stuttering which seemed to be related to the right facial 
tic and was somewhat intermittent with periods of coherent 
speech and then protracted periods of dysarthria and 
intermittent stuttering.  He had no peripheral movements 
suggestive of tardive dyskinesia.  The diagnosis was atypical 
right facial twitch and dysarthria/stuttering.  The examiner 
noted that the facial movements and speech dysfunction were 
not typical of tardive dyskinesia.  A neurological 
consultation was recommended. 

A VA neurologist reported in August 1996 that it was doubtful 
that the speech disorder was secondary to medication but 
there was no way to prove it.  

The VA examiner that initially examined the veteran in August 
1996, reviewed the record in November 1997 and stated that he 
agreed with the other examiner in August 1996 that the 
veteran's symptoms seemed unusual but that the veteran's 
facial tic and dysarthria/stuttering were not related to 
medication because these symptoms did not present as typical 
of tardive dyskinesia or neurological sequelae of neuroleptic 
medication.  It was felt that the facial tic and stuttering 
problem were more probably than not due to the veteran's 
psychoemotional dysfunction vis-à-vis PTSD as the symptoms 
seemed to be exacerbated by stress and suggested some element 
of autonomic or adrenergic activation.  Even if the veteran 
did have problems in childhood with a facial tic or 
stuttering, it was still felt that his PTSD would be 
exacerbating any such preexisting condition.  

VAOPT records of 1996 to 1998 reflect that a computerized 
tomogram of the veteran's head in February 1998 found that 
the veteran's brain was normal and there were no findings to 
explain stuttering and right facial twitching, although there 
was a calcified cyst.  On evaluation in October 1998, an 
October 1997 VAOPT record was noted to have indicated that 
the veteran appeared to have tardive dystonia and associated 
stuttering from a combination of "paxil and perphenazine' 
treatment started for PTSD in 1994.  On the October 1998 
evaluation the veteran denied "any childhood dysfluency."  
There were four assessments.  First, with respect to a 
possible organic basis for dysfluency, while computerized 
tomographic findings of basal ganglis calcification might 
cause one to entertain the notion of an atypical presentation 
of a movement disorder, clear and collaborative physical 
findings were lacking.  Second, as to developmental 
stuttering, while clinical presentation was not inconsistent 
with severe developmental dysfluency, both core and secondary 
features, denial of childhood or young adult manifestations, 
and sudden onset of the symptom made this option less likely.  
Third, as to malingering, interview and review of records, 
failed to identify clear secondary gain for dysfluency.  
Fourth, as to a conversion disorder, if the veteran's 
communication disorder were considered an unconscious 
manifestation of psychological crisis/strain, it was 
recommended that it be addressed through treatment 
(preferably individual rather than group) directed at the 
underlying etiology.  

On VA examination in March 1999, to determine whether the 
veteran had tardive dyskinesia or dystonia, and if so the 
etiology, the veteran's charts were reviewed and a history 
was obtained from the veteran.  After an examination the 
assessment was that the veteran had a movement disorder which 
would best be described as an oromandibular dystonia.  
Meige's syndrome appeared to clinically best fit the 
veteran's history and the examination findings.  It was clear 
that his right facial movements were present in February 1994 
when he was not on any antipsychotic drugs.  It was opined 
that this movement disorder was unrelated to any 
antipsychotic drug use.  The presence of a basal ganglia 
calcification on the CT of his head raised the question of 
Fahr's syndrome as a possible cause for his movement disorder 
but, again, this would be completely unrelated to any 
antipsychotic drug use.  

Law and Regulations

In November 1991, the United States Court of Veterans Appeals 
(Court) invalidated 38 C.F.R. § 3.358 (c)(3), one of the 
enabling regulations under 38 U.S.C.A. § 1151, on the grounds 
that that section of the regulation, which included an 
element of fault, did not properly implement the statute.  
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The Court's 
decision was affirmed by the United States Court of Appeals 
for the Federal Circuit (Court of Appeals) in Gardner v. 
Brown, 5 F.3rd 1456 (Fed. Cir. 1993), and subsequently 
appealed to the United States Supreme Court (Supreme Court).  
On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court and the 
Court of Appeals.  Brown v. Gardner, 115 S. Ct. 552, 556 
(1994).  On March 16, 1995, amended regulations were 
published deleting the fault or accident requirement of 38 
C.F.R. § 3.358, in order to conform with the Supreme Court's 
decision.  

The provisions of 38 U.S.C.A. § 1151 provide that where there 
is no willful misconduct by the veteran, as in this case, 
additional disability resulting from VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, shall be compensated as if service connected.  While 
the statute requires a causal connection, not every 
additional disability is compensable because 38 C.F.R. 
§ 3.358(c) provides that it is necessary to show that 
additional disability is actually the result of a disease or 
injury or aggravation of an existing disease or injury and 
not merely coincidental therewith.  The provisions of 38 
C.F.R. § 3.358(b)(2) provide that compensation is not 
warranted for the continuance or natural progress of a 
disease or injury, and 38 C.F.R. § 3.358(c)(3) now provides 
that compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran or, in appropriate cases, the veteran's 
representative.  The necessary consequences are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151 preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, and VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service connected, if it does not 
fall into one of the above-listed exceptions.  

During the pendency of this case the Departments of Veterans 
Affairs and Housing and Urban Development, and Independent 
Agencies Appropriations Act, 1997 (Act), Pub. L. No. 104-204, 
__ Stat. ___ (1996), was enacted.  In pertinent part, this 
Act serves to amend 38 U.S.C. § 1151 with regard to what 
constitutes a "qualifying additional disability" susceptible 
of compensation.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
and to reinstitute a requirement of fault for recovery under 
the provisions of § 1151.  In Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the Court held that where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the most favorable version will apply unless 
the law or regulations provide otherwise.  This mandates that 
a new law or VA regulation is not applicable when it is less 
favorable and it does not have a retroactive effect and VA 
must fully adjudicate a claim under both old and new law or 
regulations to determine the extent to which each may be 
favorable to the claimant.  DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997) (citing Lasovick v. Brown, 6 Vet. 
App. 141, 151 (1994)).  

Analysis

It is undisputed that the veteran does have a facial tic and 
a speech impediment and that all of the psychotropic 
medication he has received has been prescribed solely by VA.  
While there is credible evidence that his stuttering preceded 
his taking psychotropic medication and even preceded his 
military service, despite his more recently related clinical 
history of no childhood dysfluency, there is also evidence 
that it has become worse since he began taking psychotropic 
medication.  Accordingly, the dispositive matter is whether 
there is a medical nexus between his VA psychotropic 
medication and the development of his facial tic and the 
worsening of his stuttering.  

The veteran's representative indicated in the July 1997 
Informal Hearing Presentation that the Physician's Desk 
Reference (PDR), a medical reference, describes the veteran's 
symptoms as side-effects of perphenazine, prescribed by VA to 
the veteran.  The representative stated that although the 
veteran had not been diagnosed as having tardive dyskinesia, 
he had the symptoms thereof and that the PDR indicated that 
"[i]n some instances, however, these extrapyramidial 
reactions may persist after discontinuation of treatment with 
perphenazine [sic]."

While the representative may comment on treatise evidence, 
the representative is not shown to possess the expertise 
necessary to diagnose a disability or comment on the etiology 
of symptoms.  It is not shown in the current case that facial 
tic or stuttering is an extrapyramidal reaction to the 
treatment with psychotropic medication.

The favorable evidence additionally consists of the veteran's 
own report of the onset of a facial tic and stuttering only 
following the taking of psychotropic medication.  However, in 
addition to having stuttered prior to taking such medication, 
the veteran is not competent to render a medical opinion or 
diagnosis of a medical nexus.  Generally see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Other favorable evidence consists of three clinical 
notations.  First, the October 1994 assessment that the 
veteran's twitching "may be" due to VA psychotropic 
medication; second, the November 1995 notation that the 
facial tic and speech impediment had been attributed to 
tardive dyskinesia; and, third, the October 1998 notation (of 
a history recorded in October 1997) that it appeared that he 
had tardive dyskinesia due to VA psychotropic medication.  

However, each of these were merely recordations of diagnostic 
possibilities entertained at that time or previously.  They 
were "snapshot impressions" based on recorded history and 
current findings and not based on a longitudinal review of 
the clinical record.  

Indeed, the record reflects that other diagnostic 
possibilities have been considered, such as the development 
of a facial tic due to severe nonservice-connected headaches, 
and the development of the facial tic and stuttering due to 
intracranial pathology.  There is also ample evidence of a 
direct influence of his nonservice-connected psychiatric 
disorder upon the severity or frequency of his facial tic and 
stuttering.  

It must also be noted that the October 1998 ruling out of 
developmental stuttering as one of several diagnostic 
possibilities was based upon an erroneous history related by 
the veteran of having had no childhood dysfluency.  

More important than mere notations of diagnostic 
possibilities or histories of past diagnostic possibilities, 
are the several VA examinations conducted to determine an 
etiology of the facial tic and speech impediment.  None of 
these examinations yielded a favorable medical opinion or 
diagnosis.  Cumulatively, the examinations found that the 
facial tic and speech impediment are not part of or symptoms 
of tardive dyskinesia due to VA psychotropic medication.  
Most recently, in March 1999, it was found that the facial 
tic was a movement disorder which would best be described as 
an oromandibular dystonia and that Meige's syndrome appeared 
to clinically best fit the veteran's history and the 
examination finding.  

For definitional purposes only, the Board observes that The 
Merck Manual, 15th Ed. 1987, at page 1421, states that "Meige 
syndrome (blepharospasm-oromandibular dystonia) consists of 
involuntary blinking, jaw-grinding movements, and grimacing, 
usually with onset in late middle age.  Meige syndrome must 
be differentiated from the buccal-lingual-facial movements of 
tardive dyskinesia."  

The clear preponderance of competent evidence reflects that 
the veteran's facial tic and speech impediment are unrelated 
to psychotropic medication or other treatment administered by 
VA.  Accordingly, the claim for compensation for a facial tic 
and speech impediment under 38 U.S.C.A. § 1151 must be 
denied.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the clear 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a 
facial tic and speech impediment is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

